                  Case 3:17-cv-01584-SB                Document 36   Filed 04/14/20   Page 1 of 2



      Kimberley Hanks McGair, OSB #984205
      kmcgair@fwwlaw.com
      Kelly R. Tilden, OSB #014319
      ktilden@fwwlaw.com
      Farleigh Wada Witt
      121 SW Morrison Street, Suite 600
      Portland, Oregon 97204-3136
      Telephone: (503) 228-6044
      Facsimile: (503) 228-1741

                Attorneys for Plaintiff




                                     UNITED STATES DISTRICT COURT

                                                DISTRICT OF OREGON

                                                PORTLAND DIVISION

      EASYPOWER, LLC, an Oregon limited                        Case No. 3:17-cv-01584-SB
      liability company,

                                          Plaintiff,           STIPULATED ORDER CLOSING CASE

                       v.

      TECHNICAL DATA COLLECTION INC.,
      an Oregon corporation; RON
      LEVASSEUR; TRACY SCHROCK; and
      ALEXANDER MAUREEN SCHROCK,

                                          Defendant.


                       This matter comes before the Court based on the Status Reports filed by the

      parties in February 2020 (ECF #31 and #32) (“Joint Status Reports”). Based upon the Joint

      Status Reports, the files and records herein and the stipulation of the parties, as evidenced by the

      signatures of their counsel, below, IT IS HEREBY ORDERED:

                       1.      This case shall be administratively closed, but shall not be dismissed.

                       2.      Plaintiff shall have the right to move the Court to reopen the case if

      defendant Ron Levasseur fails to make the payments required by the Amended Judgment entered


     Page 1 -   STIPULATED ORDER CLOSING CASE



P:\DOCS\EASYP\42098\PLDG\3W92759.DOC
                Case 3:17-cv-01584-SB         Document 36        Filed 04/14/20     Page 2 of 2




      in the Circuit Court for the State of Oregon for the County of Washington, Case No. 18CR25128

      (“Amended Judgment”), as ore particularly described in the Joint Status Reports.

                     3.      All statutes of limitation associated with plaintiff’s claims shall be tolled

      unless and until the claims in this case are dismissed by this Court or by plaintiff.

                     4.      If defendant Ron Levasseur fulfills his obligations under the Amended

      Judgment, plaintiff shall file a Notice of Voluntary Dismissal pursuant to Fed. R. Civ. P. 41

      promptly thereafter.




        DATED: April 14, 2020
                                             The Honorable Stacie F. Beckerman
                                             UNITED STATES MAGISTRATE JUDGE




      IT IS SO STIPULATED:

      FARLEIGH WADA WITT

      By: /s/ Kimberley Hanks McGair                      Dated: April 14, 2020
          Kimberley Hanks McGair, OSB #984205
          Attorneys for Plaintiff
          (503) 228-6044 (phone)
          kmcgair@fwwlaw.com

      JJH LAW PC

      By: /s/ Joseph J. Haddad                            Dated: April 14, 2020
          Joseph Haddad, OSB #002696
          Attorneys for Defendant
          Ron Levasseur
          (503) 552-1467 (phone)
          joseph@jjh-law.com




     Page 2 -   STIPULATED ORDER CLOSING CASE



P:\DOCS\EASYP\42098\PLDG\3W92759.DOC
